DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing on 3/5/2021.  Since the previous filing, claims 23 and 41 have been amended, claim 37 has been cancelled and claims 49 and 50 have been added.  Thus, claims 23-36, 38-45, 47 and 49-50 are pending in the application.
In regards to the previous 103 rejections, applicant has amended and argued to overcome these rejections and they are therefore withdrawn with new rejections entered below.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-32, 34, 36, 38-43, 45, 47 and 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 6581593) in view of Utterberg (US 4266815) and Cross (US 5071413).

Rubin does not disclose a bushing being insertable into the connector and having an input end configured to be at least partially received into the inner bore of the output end of the first medical gas source when the threaded interior surface of the connector is coupled to the threaded outer surface of the output end of the first medical gas source, the bushing further including a first annular flange configured to reside within the open cavity region of the connector and engage with the annular abutment of the connector to prevent the bushing from being separated from the connector when the threaded interior surface of the connector is coupled with the threaded outer surface of the output end of the first medical gas source, the connector being rotatable about the bushing, where the input end of the bushing configured to be at least partially received within the inner bore of the output end of the first medical gas source engages against the output end of the first medical gas source to provide an airtight coupling when the connector is coupled to the output end of the first medical gas source.
However, Utterberg teaches a bushing (see Annotated Fig 4C1) being insertable into the connector, the bushing further including a first annular flange configured to reside within the open cavity region of the connector and engage with the annular abutment of the connector to prevent the bushing from being separated from the connector when the threaded interior surface of the connector is coupled with the threaded outer surface of the output end of the first 1), and the connector being rotatable about the bushing (column 6 line 26-30).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin with a bushing being insertable into the connector, the bushing further including a first annular flange configured to reside within the open cavity region of the connector and engage with the annular abutment of the connector to prevent the bushing from being separated from the connector when the threaded interior surface of the connector is coupled with the threaded outer surface of the output end of the first medical gas source, the connector being rotatable about the bushing as taught by Utterberg as this would ensure ease of attachment between the connector and the gas source and ensure that the attachment was secure.

    PNG
    media_image1.png
    382
    377
    media_image1.png
    Greyscale

Annotated Fig 4C1
Further, Cross teaches where the bushing has an input end configured to be at least partially received within the inner bore of the output end of the first medical gas source (forward 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Rubin such that the bushing has an input end configured to be at least partially received within the inner bore of the output end of the first medical gas source and wherein the input end of the bushing engages against the output end of the first medical gas source to provide an airtight coupling when the connector is coupled to the output end of the first medical gas source as taught by Cross as this would ensure a secure connection between the connector and the gas source.

    PNG
    media_image2.png
    347
    322
    media_image2.png
    Greyscale

Annotated Fig 5
In regards to claim 24, Rubin in view of Utterberg and Cross teaches the device of claim 23 and Rubin further discloses wherein the first opening of the connector has a first diameter 
In regards to claim 25, Rubin in view of Utterberg and Cross teaches the device of claim 24 and Rubin further discloses wherein the annular abutment of the connector is positioned at the second end and is defined by the second opening of the connector (Fig 3 element 42).
Rubin does not teach wherein the first annular flange of the bushing has a diameter less than the first diameter of the first opening of the connector and greater than the second diameter of the second opening of the connector.
However, Cross teaches wherein the first annular flange of the bushing has a diameter less than the first diameter of the first opening of the connector and greater than the second diameter of the second opening of the connector (column 3 line 4-9, see Annotated Fig 11).

    PNG
    media_image3.png
    456
    373
    media_image3.png
    Greyscale

Annotated Fig 11

In regards to claim 26, Rubin in view of Utterberg and Cross teaches the device of claim 23 and Rubin further discloses, interpreting “third opening” to be the second opening, wherein the first opening of the connector has a first diameter and the annular abutment defines a third opening having an effective second diameter, the first diameter greater than the effective second diameter (column 4 line 57-61).
In regards to claim 27, Rubin in view of Utterberg and Cross the device of claim 26 and Rubin further discloses wherein the annular abutment of the connector extends into the open cavity region from the second end (Fig 3 element 42).
Rubin does not disclose wherein the first annular flange of the bushing has a diameter less than the first diameter of the first opening of the connector and greater than the effective second diameter of the third opening.
However, Cross teaches wherein the first annular flange of the bushing has a diameter less than the first diameter of the first opening of the connector and greater than the effective second diameter of the third opening (column 3 line 4-9, see Annotated Fig 11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin such that the first annular flange of the bushing has a diameter less than the first diameter of the first opening of the connector and greater than the effective second diameter of the third opening as taught by Cross as this would allow the bushing to slide within the connector but not accidentally slide off the connector.

Rubin does not teach wherein the annular abutment is angled non-perpendicular relative to an axis of rotation of the connector about the bushing.
However, Cross teaches wherein the annular abutment is angled non-perpendicular relative to an axis of rotation of the connector about the bushing (see Annotated Fig 12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin such that the annular abutment is angled non-perpendicular relative to an axis of rotation of the connector about the bushing as taught by Cross as this would allow the flange of the bushing to be pushed through the connecter past the abutment in one direction but not removed in reverse.

    PNG
    media_image4.png
    449
    375
    media_image4.png
    Greyscale

Annotated Fig 12

Rubin does not teach wherein the annular abutment of the connector includes one or more recesses to allow the connector to be pushed over the first annular flange of the bushing.
However, Cross teaches wherein the annular abutment of the connector includes one or more recesses to allow the connector to be pushed over the first annular flange of the bushing (column 2 line 63-64 and column 3 line 22-31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin such that the annular abutment of the connector includes one or more recesses to allow the connector to be pushed over the first annular flange of the bushing as taught by Cross as this would allow the flange of the bushing to be pushed through the connecter past the abutment in one direction but not removed in reverse.
In regards to claim 30, Rubin in view of Utterberg and Cross teaches the device of claim 23.
Rubin does not teach wherein the bushing comprises a second annular flange which engages with the second end or annular abutment of the connector outside of the open cavity region of the connector, such that the connector is inhibited from sliding along an axis of the bushing, the axis being an axis of rotation of the connector about the bushing.
However, Utterberg teaches wherein the bushing comprises a second annular flange which engages with the second end or annular abutment of the connector outside of the open cavity region of the connector, such that the connector is inhibited from sliding along an axis of the bushing, the axis being an axis of rotation of the connector about the bushing (see Annotated Fig 4C1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin such that the bushing comprises a second annular flange which engages with the second end or annular abutment of the 
In regards to claim 31, Rubin in view of Utterberg and Cross teaches the device of claim 30.
Rubin does not disclose wherein the bushing comprises an annular groove positioned between the first and second annular flanges, the annular groove configured to receive a portion of the annular abutment of the connector.
However, Utterberg teaches wherein the bushing comprises an annular groove positioned between the first and second annular flanges, the annular groove configured to receive a portion of the annular abutment of the connector (see Annotated Fig 4C1).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin such that the bushing comprises an annular groove positioned between the first and second annular flanges, the annular groove configured to receive a portion of the annular abutment of the connector as taught by Utterberg as this would ensure that the connector would not accidentally slide free of the bushing.
In regards to claim 32, Rubin in view of Utterberg and Cross teaches the device of claim 30 and Rubin further discloses wherein the first opening of the connector has a first diameter and the second opening of the connector has a second diameter.
Rubin does not disclose wherein the second annular flange of the bushing has a diameter greater than the second diameter of the second opening of the connector.
However, Utterberg teaches wherein the second annular flange of the bushing has a diameter greater than the second diameter of the second opening of the connector (see Annotated Fig 4C2).


    PNG
    media_image5.png
    380
    281
    media_image5.png
    Greyscale

Annotated Fig 4C2
In regards to claim 34, Rubin in view of Utterberg and Cross teaches the device of claim 23.
Rubin does not disclose wherein at least the input end of the bushing comprises a polymer.
However, Cross teaches wherein at least the input end of the bushing comprises a polymer (shank 1 may be nylon, column 2 line 37-38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin wherein at least the input end of the 
In regards to claim 36, Rubin in view of Utterberg and Cross teaches the device of claim 23.
Rubin does not discloses wherein at least the input end of the bushing comprises plastic.
However, Cross teaches wherein at least the input end of the bushing comprises plastic (column 2 line 37-38).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin wherein at least the input end of the bushing comprises plastic as taught by Cross as this would allow the bushing to effectively support the connection between the tubing and the connector while maintaining a measure of flexibility required to prevent fracturing.
In regards to claim 38, Rubin in view of Utterberg and Cross teaches the device of claim 23 and Rubin further discloses further comprising at least one user gripping means on an exterior surface of the side wall of the connector (column 5 line 6-10, Fig 1 element 54).
In regards to claim 39, Rubin in view of Utterberg and teaches the apparatus of claim 23 and Rubin further discloses a medical gas tube made of an elastomeric tubing (abstract, column 2 line 2-3).
Rubin does not disclose that the tubing has a first input end attached to the bushing.
However, Utterberg teaches that the tubing may interface with the bushing (member 38 may interface with tubing, column 5 line 67 -column 6 line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin with a bushing that can be attached to the medical tubing as taught by Utterberg to ensure the integrity of the seal and reinforce the joining of the tubing to the connector.

In regards to claim 41, Rubin discloses an apparatus for coupling a medical gas utilizing device to a first medical gas source (abstract, column 3 line 34-37) having an output end defining an inner bore (column 4 line 39-42) and a threaded outer surface (column 4 line 46-48), the apparatus comprising: a connector having a first end defining a first opening of a first diameter, a second end (column 4 line 57-61), and an annular abutment extending from the second end (Fig 3 element 42) and defining a second diameter (column 4 line 57-61), the connector defining an open cavity region extending from the first opening and surrounded by a side wall with a threaded interior surface (column 4 line 48 – column 5 line 1) adapted to couple with the threaded outer surface of the output end of the first medical gas source (column 4 line 66 – column 5 line 1).
Rubin does not teach a bushing being insertable into the connector, the bushing further including a first annular flange having a diameter less than the first diameter of the first opening and greater than the second diameter of the second opening and configured to reside within the open cavity region of the connector, the connector being rotatable about the bushing, an annular abutment extending from the second end toward the first end, where the input end of the bushing is configured to be at least partially received within the inner bore of the output end of the first medical gas source and engages against the output end of the first medical gas source to provide an airtight coupling when the connector is coupled to the output end of the medical gas source.
However, Utterberg teaches a bushing (see Annotated Fig 4C1) being insertable into the connector, the bushing further including a first annular flange having a diameter less than the first diameter of the first opening and greater than the second diameter of the second opening 2), and the connector being rotatable about the bushing (column 6 line 26-30).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin to have a bushing being insertable into the connector, the bushing further including a first annular flange having a diameter less than the first diameter of the first opening and greater than the second diameter of the second opening and configured to reside within the open cavity region of the connector and the connector being rotatable about the bushing as taught by Utterberg as this would allow for ease of assembly and use of the connector in conjunction with the gas source and without twiting the tubing during assembly.
Further, Cross teaches an annular abutment extending from the second end toward the first end (see Annotated Fig 12), where the input end of the bushing is configured to be at least partially received within the inner bore of the output end of the first medical gas source (forward tapered portion 5 inside bore 20, column 30 line 61-63 and column 4 line 1-6, Annotated Fig 5) and engages against the output end of the first medical gas source to provide an airtight coupling when the connector is coupled to the output end of the medical gas source (fluid tight connection, column 3 line 54-55).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Rubin to have an annular abutment extending from the second end toward the first end, where the input end of the bushing is configured to be at least partially received within the inner bore of the output end of the first medical gas source and engages against the output end of the first medical gas source to provide an airtight coupling when the connector is coupled to the output end of the medical gas source as taught by Cross as this would help ensure the attachment between the connector the bushing and the gas source would be secure.

Rubin does not disclose wherein the annular abutment extends from the second end of the connector at a non-perpendicular angle relative to an axis of rotation of the connector about the bushing.
However, Cross teaches wherein the annular abutment extends from the second end of the connector at a non-perpendicular angle relative to an axis of rotation of the connector about the bushing (see Annotated Fig 12).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin such that the annular abutment is angled non-perpendicular relative to an axis of rotation of the connector about the bushing as taught by Cross as this would allow the flange of the bushing to be pushed through the connecter past the abutment in one direction but not removed in reverse.
In regards to claim 43, Rubin in view of Utterberg and Cross teaches the device of claim 41.
Rubin does not disclose wherein the annular abutment of the connector includes one or more recesses to allow the connector to be pushed over the first annular flange of the bushing.
However, Cross teaches wherein the annular abutment of the connector includes one or more recesses to allow the connector to be pushed over the first annular flange of the bushing (column 2 line 63-64 and column 3 line 22-31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin such that the annular abutment of the connector includes one or more recesses to allow the connector to be pushed over the first annular flange of the bushing as taught by Cross as this would allow the flange of the bushing to be pushed through the connecter past the abutment in one direction but not removed in reverse.

Rubin does not disclose wherein the bushing is slidably insertable into the connector.
However, Cross teaches wherein the bushing is slidably insertable into the connector (shank 1 inserted into locking ring 2 by pushing rearwardly over the forward portion 5, column 3 line 22-31).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin wherein the bushing is slidably insertable into the connector as taught by Cross as this would allow for easy assembly of the device.
In regards to claim 49, Rubin discloses an apparatus for coupling a medical gas utilizing device to a first medical gas source (abstract, column 3 line 34-37) having an output end defining an inner bore (column 4 line 39-42) and an outer surface (column 4 line 46-48), the apparatus comprising: a connector having a first end defining a first opening of a first diameter, a second end (column 4 line 57-61), and an annular abutment extending from the second end (Fig 3 element 42) defining a second opening of a second diameter (column 4 line 57-61), the connector defining an open cavity region extending from the first opening and surrounded by a side wall with an interior surface adapted to couple with the outer surface of the output end of the first medical gas source (column 4 line 48 – column 5 line 1).
Rubin does not disclose a bushing being insertable into the connector, the bushing further including an annular flange having a diameter less than the first diameter of the first opening and greater than the second diameter of the second opening and configured to reside within the open cavity region of the connector, the connector being rotatable about the bushing, the busing having an input end configured to be at least partially received into the inner bore of the output end of the first medical gas source when the connector is coupled to the medical gas source, an annular abutment extending from the second end toward the first end and wherein 
However, Utterberg teaches a bushing (see Annotated Fig 4C1) being insertable into the connector, the bushing further including an annular flange having a diameter less than the first diameter of the first opening and greater than the second diameter of the second opening and configured to reside within the open cavity region of the connector (see Annotated Fig 4C2), the connector being rotatable about the bushing (column 6 line 26-30).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin to have a bushing being insertable into the connector, the bushing further including an annular flange having a diameter less than the first diameter of the first opening and greater than the second diameter of the second opening and configured to reside within the open cavity region of the connector with the connector being rotatable about the bushing as taught by Utterberg as this would ensure a secure connection between the connector and the medical gas source while minimizing the potential twisting that might constrict the gas flow while attaching the connector to the gas source.
Further, Cross teaches an annular abutment extending from the second end toward the first end (see Annotated Fig 12), and wherein the annular abutment of the connector includes one or more recesses to allow the connector to be pushed over the annular flange of the bushing (column 2 line 63-64 and column 3 line 22-31).
Claims 33, 44 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 6581593) in view of Utterberg (US 4266815) and Cross (US 5071413) as applied to claims 23, 41 and 49 respectively, and in further view of Guala (US 5611576).
In regards to claim 33, Rubin in view of Utterberg and Cross teaches the device of claim 23.

Guala teaches that the input end of the bushing may interact with a nipple outlet (column 2 line 9-10, Fig 1 element 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin with a bushing configured to coupe with a nipple outlet as taught by Guala so that the entirety of the gas tubbing need not be replaced should the gas source be required to change.
In regards to claim 44, Rubin in view of Utterberg and Cross teaches the device of claim 41.
Rubin does not disclose that the input end of the bushing is configured to couple with a second medical gas source having a nipple outlet.
Guala teaches that the input end of the bushing may interact with a nipple outlet (column 2 line 9-10, Fig 1 element 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin with a bushing configured to coupe with a nipple outlet as taught by Guala so that the entirety of the gas tubbing need not be replaced should the gas source be required to change.
In regards to claim 50, Rubin in view of Utterberg and Cross teaches the device of claim 49.
Rubin does not disclose that the input end of the bushing is configured to couple with a second medical gas source having a nipple outlet.
Guala teaches that the input end of the bushing may interact with a nipple outlet (column 2 line 9-10, Fig 1 element 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin with a bushing configured to coupe with a nipple .
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rubin (US 6581593) in view of Utterberg (US 4266815) and Cross (US 5071413) as applied to claim 23 and in further view of Korker (US 2003/0201639).
In regards to claim 35, Rubin in view of Utterberg and Corss teaches the device of claim 23.
Rubin does not teach wherein at least the input end of the bushing comprises polyethylene.
However, Korker teaches wherein at least the input end of the bushing (ferrule 30) comprises polyethylene (paragraph 26 line 23-28).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rubin with a bushing comprising polyethylene as taught by Korkor so that the bushing could effectively support the connection between the tubing and the connector while maintaining a measure of flexibility required to prevent fracturing.
Response to Arguments
In regards to the arguments concerning the previous 103 rejections, these arguments are partially persuasive.  
As discussed in the interview March 2, 2021, and in pages 13-15 of the Remarks, the locking ring of Cross is not rotatable about the shank.  Examiner has therefore modified the rejections such that Utterberg is used to teach the bushing limitation as well as the rotatable connector (see above rejections).  Cross is now used only to teach unrelated structural details of the bushing and the locking ring such as material properties, relative dimensions and arrangement of the abutment.  

New claims 49 and 50 are addressed in the new rejections entered above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arielle Wolff whose telephone number is (571)272-8727.  The examiner can normally be reached on Mon-Thu 7:30-4:00; Fri 7:30-1:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIELLE WOLFF/Examiner, Art Unit 3785                                                                                                                                                                                                        
/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785